United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2075
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota
Eliseo Espinoza Rios, also known as   *
Fernando,                             * [Unpublished]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: October 22, 2004
                                 Filed: November 8, 2004
                                  ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Eliseo Espinoza-Rios (Rios) appeals from the final judgment entered in the
United States District Court1 for the District of Minnesota upon appellant’s plea of
guilty to conspiring to distribute and possess with intent to distribute at least 5,000
grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The
district court granted the government’s motion under 18 U.S.C. § 3553(e) and
U.S.S.G. § 5K1.1 for a downward departure based on substantial assistance, and

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
sentenced Rios below the 120-month statutory minimum to 65 months imprisonment,
plus 5 years supervised release. For reversal, in a brief filed pursuant to Anders v.
California, 386 U.S. 738 (1967), counsel argues the district court erred in failing to
grant a more substantial downward departure. Rios’s displeasure with the extent of
the district court’s downward departure, however, is not reviewable. See United
States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).

      We have also reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and we find no nonfrivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw, and deny the request for substitute counsel.
                      ______________________________




                                         -2-